Exhibit 10-80
DTE ENERGY COMPANY
DEFERRED STOCK COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS
The DTE Energy Company Deferred Stock Compensation Plan (the “Plan”) was
originally established by DTE Energy Company (the “Company”) effective as of
January 1, 1999. This amendment and restatement of the Plan is effective
January 1, 2005, unless another effective date is specified for a particular
Plan provision.
The Plan is being amended and restated effective January 1, 2005 to comply with
the requirements of Code Section 409A exclusively with respect to benefits
accrued and vested after December 31, 2004. It is intended that all Plan
benefits accrued and vested as of December 31, 2004 are not subject to Code
Section 409A. Only Plan benefits accrued and vested after January 1, 2005 are
subject to Code Section 409A. Any inconsistency or ambiguity in this amended and
restated Plan document is to be construed consistent with this paragraph.
As permitted by the Treasury Regulations promulgated under Code Section 409A and
guidance issued by the Internal Revenue Service, the Plan has been administered
in compliance with applicable guidance under Code Section 409A in effect after
December 31, 2004 before the adoption of this amended and restated Plan
document.
SECTION I PURPOSE
The purpose of the Plan is to further the growth, development and financial
success of the Company by providing incentives to Directors (as defined below)
and to assist the Company in attracting and retaining Directors by offering
Directors an opportunity to earn Company Common Stock.
SECTION II ELIGIBILITY
Any Director of the Company who is not a Company employee or an employee of any
Affiliate (a “Director”) shall become a participant in the Plan as of the later
of January 1, 1999 or the January 1st occurring on or next following the date he
or she becomes a Director. For purposes of the Plan, “Affiliate” shall mean any
entity in which the Company directly or indirectly beneficially owns more than
50% of the voting securities.
SECTION III ANNUAL AWARDS
Each Director participating in the Plan who is a Director on the first business
day of a calendar year beginning on or after January 1, 2008 shall receive
automatically on such date as a credit to an unfunded deferred stock account
established for the Director under Section IV below, the number of hypothetical
shares of Company Common Stock approved for that calendar year by the Corporate
Governance Committee of the Company’s Board of Directors.

1



--------------------------------------------------------------------------------



 



SECTION IV   ESTABLISHMENT AND ADMINISTRATION OF DEFERRED STOCK ACCOUNT

(A) The annual amount of hypothetical Company Common Stock awarded to a Director
under Section III shall be credited to a deferred stock account maintained by
the Company. Such account shall remain a part of the general funds of the
Company, and nothing contained in this Plan shall be deemed to create a trust or
fund of any kind or create any fiduciary relationship.
(B) The deferred stock account for each Director who is a participant in the
Plan is divided into two subaccounts:
(1) The “Pre-2005 Subaccount” is the portion of a participant’s deferred stock
account attributable to hypothetical shares of Company Common Stock awarded to
the Director under Section III before January 1, 2005, and adjustments to the
director’s deferred stock account made under this Section IV attributable to the
hypothetical shares of Company Common Stock awarded to the Director before
January 1, 2005.
(2) The “Post-2004 Subaccount” is the portion of a participant’s deferred stock
account attributable to hypothetical shares of Company Common Stock awarded to
the Director under Section III after December 31, 2004, and adjustments to the
director’s deferred stock account made under this Section IV attributable to the
hypothetical shares of Company Common Stock awarded to the Director after
December 31, 2004.
(C) As of the last day of each month for each Director participating in this
Plan and until all amounts in a Director’s deferred stock account are
distributed to the Director, the deferred stock account for such Director shall
be adjusted as follows:
(1) The account shall first be charged with any distributions made during the
month as of the date made.
(2) Next, the account shall be credited with the amount, if any, of hypothetical
Company Common Stock awarded during that month under Section III, with such
credit to be made as of the date provided in Section III.
(3) Finally, the account shall be adjusted to reflect the number of hypothetical
shares of Company Common Stock allocated to the account during the month to
reflect reinvested cash dividends. The number of such hypothetical shares of
Company Common Stock allocated to reflect reinvested cash dividends shall be
equal to the number of shares of Company Common Stock that would have been
allocated to the account as of any date if cash dividends paid on the equivalent
number of shares of Company Common Stock treated as allocated to the account
were automatically reinvested in the Company Common Stock at Fair Market Value
on the trading day that is coincident with or next following the applicable
dividend payment date. For purposes of the Plan, “Fair Market Value” means,
before January 1, 2009, the average of the high and low sales prices of Company
Common Stock or, after December 31, 2008, the closing sales price of Company
Common Stock on the New York Stock Exchange (or any exchange on which

2



--------------------------------------------------------------------------------



 



Company Common Stock is listed if at any time Company Common Stock is not listed
on the New York Stock Exchange) on the specified date.
In the event of any stock dividend or split, recapitalization, reclassification,
increase or decrease in the number of outstanding shares, merger, consolidation
or exchanges in shares or other similar changes in the Company’s Common Stock,
appropriate adjustments shall be made in the hypothetical shares of Company
Common Stock allocated to each Director’s deferred stock account to reflect any
such change.
A separate record of the deferred stock account and adjustments thereto shall be
maintained by the Company for each participant in this Plan.
SECTION V PAYMENT OF DEFERRED STOCK ACCOUNT

(A)   Pre-2005 Subaccount:

(1) The balance of the Director’s Pre-2005 Subaccount shall be paid to a
Director or, in the event of death, to his or her designated beneficiary in
accordance with the Beneficiary Designation form that has been filed with the
Corporate Secretary of the Company, within 15 days after the date the Director
terminates his or her service on the Board of Directors of the Company for any
reason. Payment shall be made in a lump sum in cash, or at the election of the
Director made prior to termination of service and with the approval of the
Board, in whole shares of Company Common Stock with any fractional share being
paid in cash. The amount of any cash distribution from a Director’s Pre-2005
Subaccount shall be made at Fair Market Value on the trading day that is
coincident with or next preceding the date of the Director’s termination of
service.
(2) In the event a participating Director receives an assessment of income taxes
from the Internal Revenue Service which treats any amount payable under this
Plan from the Director’s Pre-2005 Subaccount as being includible in such
Director’s gross income prior to the actual payment of such amount to such
Director, the Company shall pay an amount equal to such income taxes to such
Director within 30 days after written notice from such Director of such
assessment, and such Director’s Pre-2005 Subaccount shall be reduced by an
amount equal to such income taxes.
(3) Each payment under this Plan from the Director’s Pre-2005 Subaccount shall
be reduced by any federal, state, or local taxes which the Company determines
should be withheld from such payment.
(4) Benefits under this Plan shall be payable solely from the general assets of
the Company, provided, however, that no provision in this Plan shall preclude
the Company from segregating assets which are intended to be a source for
payment of benefits under this Plan. Each participant in this Plan shall have
the status of a general unsecured creditor of the Company. This Plan constitutes
a promise by the Company to make benefit payments in the future. It is intended
that this Plan be unfunded for tax purposes and that this Plan shall remain
unfunded for the entire period of its existence.

3



--------------------------------------------------------------------------------



 



(5) Notwithstanding the foregoing or anything to the contrary in the Plan, the
distribution of all or any portion of a Director’s Pre-2005 Subaccount will be
delayed for a period not to exceed seven months or may be subject to prior
approval by the Board to the extent that the Corporate Governance Committee of
the Board of Directors of the Company determines that such delay or approval is
necessary or desirable to ensure that the distribution from the Director’s
Pre-2005 Subaccount under the Plan will qualify for an exemption from the
liability provisions imposed on the Director under Section 16(b) of the
Securities Exchange Act of 1934, as amended, or any rules and regulations issued
thereunder. In the event of any such delay, the undistributed portion of the
Director’s Pre-2005 Subaccount shall continue to be subject to adjustment as
provided in Section IV until distribution is made.

(B)   Post-2004 Subaccount:

(1) A Director’s entire Post-2004 Subaccount is subject to a single election
with respect to the deferral period and the form of distribution.
(2) The default deferral period for hypothetical shares awarded under
Section III after December 31, 2004 is three years from date awarded. The
default form of distribution for hypothetical shares awarded under Section III
after December 31, 2004 is a single lump sum paid on the date the deferral
period ends.
(3) A Director may elect to change the deferral period for all hypothetical
shares of Company Common Stock awarded after December 31, 2004 to the date the
Director’s service on the Board terminates. For purposes of the Plan, a
Director’s service on the Board terminates as of the date specified by the
Company in the Company’s required filing with U.S. Securities and Exchange
Commission.
A Director who elects to change the deferral period for the Director’s Post-2004
Subaccount to the date the Director’s service on the Board terminates may also
elect to change the form of distribution from a single lump sum to annual
installments over a period of two to 10 years. The first annual installment will
be paid on the date the deferral period ends (unless deferred under
Section B(6)(b) of this Section V), and later annual installments will be paid
on the anniversary of the date the first annual installment payment is paid. The
initial installment will be determined by dividing the number of hypothetical
shares of Company Common Stock in the Director’s Post-2004 Subaccount as of the
first annual installment payment date by the number of annual installment
payments to be made. Each annual installment payment thereafter is recalculated
to reflect changes in the Post-2004 Subaccount through the anniversary of the
first annual installment payment and the remaining number of annual installment
payments to be made.
A Director who retains the default deferral period of three years from date
awarded (or who elects before January 1, 2009 to reinstate the default deferral
period of three years

4



--------------------------------------------------------------------------------



 



from the date awarded) is not permitted to elect any form of distribution other
than a single lump sum paid on the date the deferral period ends.
(4) A Director who first becomes a participant in the Plan under Section II
before January 1, 2009 may change the timing and form of the distribution of the
Director’s Post-2004 Subaccount by filing a written election with the Company
before January 1, 2009 that satisfies both of the following:
(a) The Director’s election does not defer to a date after December 31, 2008 any
distribution of the Post-2004 Subaccount otherwise required to be made before
January 1, 2009; and
(b) The Director’s election does not accelerate to a date before January 1, 2009
any distribution of the Post-2004 Subaccount otherwise required to be made after
December 31, 2008.
(5) A Director who first becomes a participant in the Plan under Section II
after December 31, 2008 may elect, not later than 30 days after the date the
Director first becomes a participant in the Plan, to change the deferral period
for all hypothetical shares awarded to the Director under Section III from three
years after date awarded to the date the Director’s service on the Board
terminates. If a Director elects under this paragraph to change the deferral
period to the date the Director’s service on the Board terminates, the Director
may also elect, not later than 30 days after the date the Director first becomes
a participant in the Plan, to change the form of distribution from a single lump
sum on the date the deferral period ends to annual installments for a period of
two to 10 years. If a Director who first becomes a participant in the Plan after
December 31, 2008 does not elect to change the deferral period within 30 days
after the date the Director first becomes a participant in the Plan as permitted
under this Section (B)(5), the Director is not permitted to change the deferral
period at any later time.
(6) After December 31, 2008, a Director who has previously elected a deferral
period ending on the date the Director’s service on the Board terminates may
elect to change the form of distribution previously elected for the Director’s
Post-2004 Subaccount by filing a written election with the Company that
satisfies both of the following:
(a) The Director’s election is filed with the Company at least 12 months before
the earliest date on which the distribution of the Director’s Post-2004
Subaccount would begin under the Director’s then-current distribution election;
and
(b) The Director’s election designates that distribution of the Post-2004
Subaccount will begin at least 5 years after the earliest date on which
distribution of the Post-2004 Subaccount would begin under the Director’s
then-current distribution election.

5



--------------------------------------------------------------------------------



 



(7) Any distribution from a Director’s Post-2004 Subaccount will be made in cash
or, at the election of the Director made before termination of service and with
the approval of the Board, in whole shares of Company Common Stock with any
fractional share being paid in cash. The Director’s Post-2004 Subaccount will be
valued at Fair Market Value on the trading day that is coincident with or next
preceding:
(a) the date the deferral period ends, for any distribution made under the
default deferral period of three years after the date awarded or for any single
lump sum payment or first annual installment that is not delayed under
Section B(6)(b) of this Article V; or
(b) the date a single lump sum payment or first annual installment is to be paid
under the Director’s election under Section B(6)(b) of this Article V; or
(c) each anniversary of the first annual installment, for any distribution to be
made in the form of annual installments over a period of two to 10 years.
(8) If a Director receives an assessment of income taxes from the Internal
Revenue Service that treats any amount payable under this Plan from the
Director’s Post-2004 Subaccount as being includible in the Director’s gross
income before the actual payment of the amount to the Director, the Company will
distribute from the Director’s Post-2004 Subaccount an amount equal to the
income taxes to the Director within 30 days after the Company receives written
notice from the Director of the assessment. The Director’s Post-2004 Subaccount
will be reduced by the amount distributed to the Director under this
Section B(8) of this Article V.
(9) Each payment under this Plan will be reduced by any federal, state, or local
taxes the Company determines should be withheld.
(10) Benefits under this Plan are payable solely from the general assets of the
Company. However, no provision in this Plan precludes the Company from
segregating assets which are intended to be a source for payment of benefits
under this Plan. Each participant in this Plan has the status of a general
unsecured creditor of the Company. This Plan constitutes a promise by the
Company to make benefit payments in the future. It is intended that this Plan be
unfunded for tax purposes and that this Plan remain unfunded for the entire
period of its existence.
(11) Notwithstanding the foregoing or anything to the contrary in the Plan, the
distribution of all or any portion of a Director’s Post-2004 Subaccount will be
delayed if the Corporate Governance Committee of the Board of Directors of the
Company determines that the delay is necessary to ensure that the distribution
will not violate Federal securities laws or other applicable laws. In the event
of any delay, the undistributed portion of the Director’s Post-2004 Subaccount
will continue to be subject to adjustment as provided in Section IV until
distribution is made. The distribution will be made at the earliest date at
which the Corporate Governance Committee reasonably

6



--------------------------------------------------------------------------------



 



anticipates that making the distribution will not cause a violation of Federal
securities laws or other applicable laws.
SECTION VI DESIGNATION OF BENEFICIARY
Each Director, on becoming a participant, shall file with the Corporate
Secretary of the Company a beneficiary designation on the form attached as
Exhibit “A” designating one or more beneficiaries to whom payments otherwise due
the participant shall be made in the event of his or her death while serving as
a Director or after leaving the Board. A beneficiary designation will be
effective only if the signed beneficiary designation form is filed with the
Corporate Secretary of the Company when the Director is alive, and will cancel
all beneficiary designations signed and filed previously under this Plan. If the
primary beneficiary shall survive the Director but dies before receiving all the
amounts due hereunder, the deferred amounts remaining unpaid at the time of
death shall be paid in one lump sum to the legal representative of the primary
beneficiary’s estate. If the primary beneficiary shall predecease the Director,
amounts remaining unpaid at the time of the Director’s death shall be paid in
the order specified by the Director to the contingent beneficiary(s) surviving
the Director. If the contingent beneficiary(s) dies before receiving all the
amounts due hereunder, the unpaid amount shall be paid in one lump sum to the
legal representative of such contingent beneficiary(s) estate. If the Director
shall fail to designate a beneficiary(s) as provided in this Section, or if all
designated beneficiaries shall predecease the Director, the deferred amounts
remaining unpaid at the time of such Director’s death shall be paid in one lump
sum to the legal representative of the Director’s estate.
SECTION VII NON-ALIENABILITY AND NON-TRANSFERABILITY
No Director, beneficiary designated by the Director, or creditors of the
Director shall have any right to, directly or indirectly, anticipate, alienate,
sell, transfer, assign, pledge, encumber, attach, or garnish any amount that is
or may be payable hereunder.
SECTION VIII ADMINISTRATION OF PLAN; ARBITRATION
(A) Full power and authority to construe, interpret, and administer the Plan
shall be vested in the Corporate Governance Committee of the Board of Directors
of the Company. Decisions of the Corporate Governance Committee shall be final,
conclusive, and binding upon all parties.
(B) Notwithstanding Section VIII(a) hereof, in the event of any dispute, claim,
or controversy (hereinafter referred to as a “Grievance”) between a Director who
is eligible to elect to receive the benefits provided under this Plan and the
Company with respect to the payment of benefits to such Director under this
Plan, the computation of benefits under this Plan, or any of the terms and
conditions of this Plan, such Grievance shall be resolved by arbitration in
accordance with this Section VIII(b).
(1) Arbitration shall be the sole and exclusive remedy to redress any Grievance.

7



--------------------------------------------------------------------------------



 



(2) The arbitration decision shall be final and binding, and a judgment on the
arbitration award may be entered in any court of competent jurisdiction and
enforcement may be had according to its terms.
(3) The arbitration shall be conducted by the American Arbitration Association
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association and expenses of the arbitrators and the American Arbitration
Association shall be borne by the Company. Neither the Company nor such Director
shall be entitled to attorneys’ fees, expert witness fees, or other expenses
expended in the course of such arbitration or the enforcement of any award
rendered thereunder.
(4) The place of the arbitration shall be the offices of the American
Arbitration Association in the Detroit Metropolitan area, Michigan.
(5) The arbitrator(s) shall not have the jurisdiction or authority to change any
of the provisions of this Plan by alteration of, addition to, or subtraction
from the terms thereof. The arbitrator(s)’ sole authority shall be to apply any
terms and conditions of this Plan. Since arbitration is the exclusive remedy
with respect to any Grievance, no Director eligible to receive benefits provided
under this Plan has the right to resort to any federal court, state court, local
court, or administrative agency concerning breaches of any terms and provisions
hereunder, and the decision of the arbitrator(s) shall be a complete defense to
any suit, action, or proceeding instituted in any federal court, state court,
local court or administrative agency by such Director or the Company with
respect to any Grievance which is arbitrable as herein set forth.
(6) The arbitration provisions shall, with respect to any Grievance, survive the
termination of this Plan.
(C) The obligation of the Company to deliver shares of Company Common Stock
under the Plan shall be subject to all applicable laws, rules and regulations,
including all applicable federal and state securities laws, and the obtaining of
all such approvals by governmental agencies as may be deemed necessary or
appropriate by the Corporate Governance Committee.
(D) If at any time the Corporate Governance Committee determines, in its sole
discretion, that the listing, registration or qualification of shares of Company
Common Stock issuable pursuant to the Plan is required by any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the issuance of shares, no shares shall be issued, in whole or
in part, unless listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions as acceptable to the Corporate
Governance Committee.
(E) In the event that the disposition of shares of Company Common Stock acquired
pursuant to the Plan is not covered by a then current registration statement
under the Securities Act of 1933 as amended (the “Securities Act”), and is not
otherwise exempt from such registration, such shares shall be restricted against
transfer to the extent required by the Securities Act or regulations thereunder,
and the Corporate Governance Committee may require any individual

8



--------------------------------------------------------------------------------



 



receiving shares pursuant to the Plan, as a condition precedent to receipt of
such shares, to represent to the Company in writing that the shares acquired by
such individual are acquired for investment only and not with a view to
distribution. The certificate for any shares acquired pursuant to the Plan shall
include any legend that the Corporate Governance Committee deems appropriate to
reflect any restrictions on transfer.
(F) No Director shall be deemed for any purpose to be or to have the rights and
privileges of the owner of Company Common Stock with respect to any hypothetical
shares treated as allocated to his or her deferred stock account unless and
until such Director shall have become the holder thereof upon distribution under
the Plan.
SECTION IX AMENDMENT OR TERMINATION OF PLAN
The Board of Directors of the Company may amend or terminate this Plan at any
time. Any amendment or termination of this Plan shall not affect the rights of
participants or beneficiaries to the amounts in the Directors’ deferred stock
accounts at the time of such amendment or termination.
SECTION X APPLICABLE LAW
The provisions of this Plan shall be interpreted and construed in accordance
with the laws of the State of Michigan.
SECTION XI SUCCESSORS
The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business and/or assets of the Company expressly to
assume and to agree to perform this Plan in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Plan shall be binding upon and inure to the benefit of the Company
and any successor of or to the Company, including without limitation any persons
acquiring directly or indirectly all or substantially all of the business and/or
assets of the Company whether by sale, merger, consolidation, reorganization or
otherwise (and such successor shall thereafter be deemed the “Company” for the
purposes of this Plan), and the heirs, executors and administrators of each
Director.
IN WITNESS WHEREOF, DTE Energy Company, pursuant to the resolutions of its Board
of Directors, has caused this amended and restated Plan document to be executed
in its name and by its Chairman as of the 4th day of December, 2008.

            DTE Energy Company
      By:   /s/ Anthony F. Earley, Jr.              Anthony F. Earley, Jr.     
       

9